310 F.2d 738
63-1 USTC  P 9153
Meyer A. MATHIASEN and Evelyn Mathiasen, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 13951.
United States Court of Appeals Third Circuit.
Argued Dec. 10, 1962.Decided Dec. 28, 1962.

George F. Shinehouse, Jr., Philadelphia, Pa.  (Zink, Shinehouse & Holmes, Philadelphia, Pa., on the brief), for petitioners.
Earl J. Silbert, Dept. of Justice, Washington, D.C., (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before KALODNER and FORMAN, Circuit Judges, and ROSENBERG, District Judge.
PER CURIAM.


1
Upon review of the record we find no error in the holding of the Tax Court that the payment made by the petitioners (taxpayers) in compromise of litigation was not a deductible expense under either Section 162 or Section 212 of the Internal Revenue Code of 1954.


2
The Decision of the Tax Court will be affirmed.